 CHILDREN'S ORTHOPEDIC HOSPITALChildren's Orthopedic Hospital and Medical Centerand Daniel T. Kennedy and Gary A. Markegardand Scott B. Johnson. Cases 19-CA-14835, 19-CA-14850, and 19-CA-1487730 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 22 July 1983 Administrative Law JudgeJames M. Kennedy issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief and a brief in support of the decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions,2but to substitute the following Orderfor that of the judge.ORDERThe National Labor Relations Board orders thatthe Respondent, Children's Orthopedic Hospitaland Medical Center, Seattle, Washington, its offi-cers, agents, successors, and assigns, shall1. Cease and desist from(a) Reducing the working hours of employees ordischarging employees because they are membersof the Seattle Building and Construction TradesCouncil, AFL-CIO, or any other labor organiza-tion.(b) Refusing to permit union stewards to repre-sent employees in discussions regarding employees'terms and conditions of employment.(c) Issuing disciplinary warnings to employeesbecause of their activities as union stewards.'We correct the judge's inadvertent reference, in sec. IV,A, of his de-cision, to employees Kennedy and Quinn as carpenters rather than paint-er' In his Conclusions of Law, the judge found that the Respondent vio-lated Sec. 8(aXl) of the Act by refusing to permit a union steward torepresent an employee in a discussion regarding terms and conditions ofemployment. In the text of his decision, the judge appeared to find thatthis action also violated Sec. S(aX3) of the Act. Chairman Dotson adoptsthe finding that the Respondent violated Sec. 8(aXl) only, as set forth inthe judge's Conclusions of Law. Member Zimmerman would find thatthe refusal to permit the steward to be present was part of the Respond-ent's effort to undercut the Union's effectiveness as the employees' bar-gaining representative and therefore violated Sec. 8(aX3) and (1).Member Hunter agrees that the Respondent did not violate Sec. 8(aX3) inthis instance, and would find no S(aXl) violation because the converas-tion was not an investigatory nor a disciplinary interview, but concernedonly one employee's personal complaint directed to his supervisor.3 Our order conforms to the administrative law judge's Conclusions ofLaw.(d) Threatening to discharge employees andsaying that employees have been discharged be-cause of their union activities.(e) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Offer Scott B. Johnson immediate and fullrestoration to a 40-hour week as a carpenter, andmake him whole for any earnings lost since his un-lawful reduction of hours in February 1982, in themanner set forth in the remedy section of thejudge's decision.(b) Offer Daniel T. Kennedy immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and makehim whole for any loss of earnings and other bene-fits suffered as a result of the discrimination againsthim, in the manner set forth in the remedy sectionof the decision.(c) Remove from its files any reference to Ken-nedy's unlawful discharge, Johnson's unlawful re-duction in hours, and Markegard's unlawful disci-plinary warning, and notify the employees in writ-ing that this has been done and that these unlawfulactions will not be used against them in any way.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its Seattle, Washington facilitiescopies of the attached notice marked "Appendix."4Copies of the notice, on forms provided by the Re-gional Director for Region 19, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(f) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."270 NLRB No. 46257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge or reduce the workinghours of any employee for exercising such rights.WE WILL NOT refuse to permit union stewards torepresent employees in discussions regarding em-ployees' terms and conditions of employment.WE WILL NOT issue warning notices to employ-ees because of their activities as union stewards.WE WILL NOT discipline union stewards becausethey seek to assist employees in settling questionsrelating to their wages, hours, and terms and condi-tions of employment.WE WILL NOT threaten to discharge employeesor say that employees have been discharged be-cause of their union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Scott B. Johnson immediate andfull restoration to a 40-hour week as a carpenter,and WE WILL make him whole for any loss of earn-ings, plus interest, resulting from his reduction inhours.WE WILL offer Daniel T. Kennedy immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority or anyother rights or privileges previously enjoyed andWE WILL make him whole for any loss of earningsand other benefits resulting from his discharge, lessany net interim earnings, plus interest.WE WILL expunge from our personnel records,or any other files, any reference to Gary Marke-gard's warning notice, Johnson's reduction inhours, and Kennedy's discharge, and WE WILLnotify these employees, in writing, that we havedone so and that we will not use those actionsagainst them in any way.CHILDREN'S ORTHOPEDIC HOSPITALAND MEDICAL CENTERDECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge. Thiscase was tried before me at Seattle, Washington, onMarch 3, 4, and 9, 1983, pursuant to a consolidated com-plaint issued by the Regional Director for the NationalLabor Relations Board for Region 19 on September 10,1982,1 amended on January 18, 1983, and based ontimely charges filed by the individual Charging Parties inJuly and August 1982. The consolidated complaint al-leged that Children's Orthopedic Hospital and MedicalCenter (Respondent) has engaged in certain violations ofSection 8(a)(l) and (3) of the National Labor RelationsAct.IssuesWhether or not the General Counsel has proven thatRespondent violated Section 8(aX3) and (1) of the Actby: (1) reducing the hours of work for carpenter ScottJohnson; (2) issuing a disciplinary warning to electricianand union steward Gary Markegard; and (3) dischargingpainter Daniel Kennedy. In addition, there is the ques-tion of whether Respondent committed independent vio-lations of Section 8(aX1) directed at certain employeesbecause they chose to be represented by the SeattleBuilding and Construction Trades Council, AFL-CIO(the Trades Council). Respondent denies the charges andasserts that Johnson's reduction of hours and Kennedy'sdischarge were for economic reasons and that Marke-gard was disciplined for good cause. The General Coun-sel counters that the economic defense is nothing but asubterfuge, asserting that Respondent simply transferred,for discriminatory purposes, bargaining unit work fromthe employees represented by the Trades Council toother employees represented by the International Unionof Operating Engineers, Local 286 (called the IUOE),thereby creating an artificial "lack of work."All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Boththe General Counsel and Respondent have filed briefsand they have been carefully considered.From the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe followingFINDINGS OF FACT1. RESPONDENT'S BUSINESSRespondent admits that it is a nonprofit State of Wash-ington corporation operating a hospital in Seattle. It fur-All dates herein refer to 1982 unless otherwise indicated.258 CHILDREN'S ORTHOPEDIC HOSPITALther admits that during the past year its gross sales ofgoods and service exceeded $250,000 and that it pur-chased goods and material valued in excess of $50,000from sources outside the State. Accordingly, it admitsand I find it to be an employer engaged in commercewithin the meaning of Section 2(6) and (7), as well as ahealth care institution within the meaning of Section2(14) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, the Trades Council tobe a labor organization within the meaning of Section2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and ParticipantsRespondent operates a large medical center for chil-dren. Its principal nonmedical support group is the build-ing and engineering department which provides mainte-nance service throughout the hospital. For a number ofyears the IUOE has represented a bargaining unit of 12or 13 workmen known as "steam engineers." Each is li-censed by the city of Seattle to operate the heatingsystem. They also perform a variety of mechanical workthroughout the hospital. In addition to the engineers thebuilding and engineering department also employs onecarpenter, three to four electricians, and two or threepainters. Until mid-1981 these individuals were unrepre-sented. In 1981 the Trades Council filed an NLRB repre-sentation petition, won an election, and was certified astheir exclusive representative. On January 29, 1982, a 1-year collective-bargaining contract was signed coveringthese craftsmen.Until mid-May, when he retired, the building and engi-neering department director was Lon Redwine; his as-sistant was Steve Scheibe. On Redwine's retirement,Scheibe assumed the directorship of the department. Be-neath those individuals were at least three others whoare admitted to be statutory supervisors. These includelead electrician David Lord and two lead engineers.The Charging Parties in this case are, or were, crafts-men employed in the Trades Council's bargaining unit.Johnson is the carpenter, Kennedy a painter, and Marke-gard an electrician. Markegard was designated by theTrades Council to be its steward.Although their duties are not exactly clear from therecord, and apparently have some overlap, two associateadministrators of the hospital were involved in thesetransactions at various stages. These are William Halland Philip Gustafson. The latter became an associate ad-ministrator sometime in late 1980 or early 1981. They inturn reported to the hospital's executive director, Treu-man Katz.B. Preelection Evidence of Union AnimusDespite the fact that Respondent negotiated a collec-tive-bargaining contract approximately 6 months afterthe Trades Council was certified, the General Counselrelies on, among other things, some preelection conductas evidence of Respondent's animus against the TradesCouncil. In the summer of 1980 Respondent had imple-mented a progressive wage structure for various classifi-cations throughout the hospital. The craftsmen, familiarwith construction rates of pay, were dissatisfied andwanted to obtain a percentage of the prevailing construc-tion rate, rather than to be governed by the wage sched-ule.Sometime in late 1980 or early 1981, they actuallybegan "to organize," although the steps they took arenot clear in the record. In January or February 1981, as-sociate administrator Hall, together with some assistantsincluding Redwine, held a meeting with the craftsmenregarding the wage structure. According to painter Ken-nedy, Hall told the employees that he preferred that theydid not go union, saying the hospital "could do better"for them if they stayed out of it. Hall also suggested theygo to the IUOE if the employees wished to unionize.Carpenter Johnson testified that the employees toldHall they were interested in a percentage of the con-struction rate but Hall responded the hospital would notgrant that. Markegard testified Hall nonetheless toldthem the hospital would take the craftsmen off the 7-stepsystem.2In early February 1981, apparently February 4, John-son asked Redwine to reclassify him from carpenter tolead carpenter. Redwine denied the request saying thatto be a "lead" an employee had to have authority overother employees and since Johnson was the sole carpen-ter he did not qualify. Johnson thereupon filed a writtenrequest to the same effect with Katz. His request was re-viewed by Personnel Director Linda Pederson. Duringthe course of Pederson's review Redwine informed herby memo that the carpenter's job "has evolved from apart-time position to the present job and the possibility isvery real that once renovation of the building is com-plete, and all owner furnished equipment, installed andmounted, the position could again become part-time."sShe affirmed Redwine's analysis. A month later associateadministrator Gustafson affirmed Pederson.Whatever the merits of Johnson's concern, it is appar-ent that management recognized it as part of the crafts-men's dissatisfaction with the current system. Manage-ment no doubt viewed Johnson's unhappiness as at leastone of the reasons the craftsmen sought representationby the Trades Council.Lord recalls that at one point (he believes it was inMay, but in view of the substance, must have been some-time prior to the representation case hearing of April 14)if the employees joined the Trades Council, especiallythe electricians, Redwine told him Respondent mightwell eliminate the electricians and hire biomedical engi-neers instead. Moreover, he recalls Redwine saying thatif Lord had to join they would probably eliminate hisI Markegard also testified that when he was hired in 1977 Redwinehad told him to "stay away from" the people who belonged to theIUOE. Similarly, lead electrician Lord testified that when he waa hiredin 1974 Redwine told him if he joined the IUOE he would be paid $5.115an hour, but if he did not join he would receive $5.356 an hour. Lordchose not to join the IUOE.3 The renovation to which Redwine referred was the pending comple-tion of Phase I1, a large remodeling project which was then in its latyear.259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDjob. According to Lord, nearly 2 years later, about 2weeks before the instant hearing began, Scheibe essential-ly repeated the same thing. Lord says Scheibe told him ifLord had been put in the bargaining unit he would havebeen "busted back down to an electrician and theywould eliminate an electrician, one of the electriciansthat already works there, which would probably havebeen Mr. Markegard." Neither Redwine nor Scheibedenied those two statements.In late May, shortly before the representation election,management conducted another meeting. Kennedy testi-fied Hall repeated that management did not want thecraftsmen "to go union" and again suggested they jointhe IUOE. He also recalls Hall saying the hospital was inthe process of making a wage study for each construc-tion trade and would try to get them comparable wages.Kennedy recalls both Markegard and Johnson repliedthey mistrusted the hospital to some extent, because ofchanges in management as well as because of a perceivedlack of clarity. They asserted they needed a representa-tive to assist them. Markegard corroborated Kennedy re-calling that Hall wanted to know how the craftsmen feltabout the Trades Council, asking if there was anythingthe hospital could do to change their minds. Markegard,too, recalls Hall suggesting the craftsmen join the IUOE.He remembers Johnson told Hall that he was a carpenterand wanted to be represented by someone who under-stood carpenters. Lord recalls that during the meetingassociate administrator Gustafson said the hospital hadtreated its employees fairly in the past and intended tocontinue doing so but asserted it would be hard with a"third party" representing them. Lord recalls Gustafsonsuggesting the craftsmen join the IUOE. Hall then re-peated what Gustafson had said.Gustafson admitted that during the meeting Hall askedwhy the employees, after getting a "satisfactory agree-ment" on wages, had nonetheless caused an election peti-tion to be filed. He asked what had happened to precipi-tate it. He denied only that Hall had made reference to"a third party."Shortly after the meeting, Kennedy had a conversationwith Redwine expressing fear that Respondent would re-taliate against the craftsmen for seeking union representa-tion. He says Redwine assured him he should not worryabout it, "there would always be a need for three paint-ers." Kennedy recalls Redwine going on to say, howev-er, that if he had anything to do with it he would get ridof Johnson and the two electricians who he believed had"started it." Redwine did not deny that conversation.Markegard testified that after the May meeting wasover he spoke privately with Gustafson who said hecould not tell Markegard what to do regarding joiningor not joining the Union, but Markegard should beaware that the hospital had "tough people working forit, too." He said they could make it "rough" on thecraftsmen. Gustafson testified that during his conversa-tion with Markegard he observed the Trades Councilwas a "fairly tough union" and although the hospital wasready to deal with it, "negotiations would be tough." Inany event, the Trades Council won the election and wascertified.'Sometime thereafter, described only as "during theFall" of 1981, Kennedy participated in a conversationwith Scheibe and lead painter Shane Quinn. Because ofthe tenor of the conversation, it seems more likely tohave occurred after the contract was signed in Decem-ber. Kennedy recalls Quinn complaining aloud that, al-though he had helped the others get more money, union-ization had done nothing for him-he had not gotten araise. Scheibe observed that, since they had all signedunion cards and had all gone union, they would have tosuffer the consequences.In January, after Johnson's hours were reduced andtwo others laid off, Kennedy again sought reassurancefrom Redwine. Redwine told him there would always bea need for three painters and the terminations would notaffect him. Redwine then repeated that if he had his wayhe would terminate the electricians who were causingthe trouble. If he had to, he would phase out their jobsand get outside help. About half an hour later, Scheibetold Kennedy he had heard Kennedy was concerned.Scheibe told him not to worry, he would always have ajob as a painter due to the increased workload.C. Respondent's Work Assignment PracticesThe General Counsel contends that, until the collec-tive-bargaining contract was signed in December 1981, itwas Respondent's practice and announced policy of as-signing work to the craftsmen in accordance with tradi-tional craft lines. In support of that contention is the tes-timony of lead electrician Lord, as well as some admis-sions by Redwine. Respondent contends, however, thatwork assignments were fluid and that the engineers andcraftsmen often did each other's work. I have carefullyconsidered the conflicting evidence and conclude thatthe General Counsel's contention has been proven, withtwo exceptions. These both involve the work of thenight engineer. In general it had been the carpenter's re-sponsibility to replace broken ceiling tiles. However,years before, Redwine had issued a standing order to thenight engineer to replace broken ceiling tiles as neces-sary. Second, it appears that, although most of the paint-ing was done by the painters, on occasion engineerswould spray-paint minor repair work and would alsopaint boiler room equipment which they used or workedon. Painters, of course, did that as well. Except for thesetwo areas it appears to me that the General Counsel hasproven that it was Respondent's policy prior to the be-ginning of 1982 to assign work along craft lines.In reaching this conclusion I specifically note the jobclassification descriptions which are in evidence. In thecase of the carpenter there are two such descriptions.While there are minor differences between the old andthe new job descriptions, clearly the carpenter had re-sponsibility for constructing and repairing furniture,4Neither the date of the election nor the date of the certification ap-pears in the record, although it is probable that the election did not actu-ally take place until June or July as Respondent filed with the Board arequest for review of the Regional Director's Decision and Direction ofElection. That request was denied on June 24, 1981.260 CHILDREN'S ORTHOPEDIC HOSPITALdoing minor remodeling and millwork, building and in-stalling cabinetry and similar equipment, as well as in-stalling the ceiling tile framework and the tiles them-selves. In addition there is Lord's testimony that craftlines had been followed since 1974 when the departmentwas first divided. Several employees testified that on anumber of occasions Redwine had remarked aloud inmaking work assignments: "If it has wires running to it,it's the electricians'; if it's wood, it's the carpenters'; andif it needs to be painted, it's the painters'." Redwine testi-fied that he did not recall making that statement, butconceded, "It sounds good." In addition, at the represen-tation case hearing Redwine testified that he attemptedto run his department on a craft basis saying, however,that he had not had any engineers shift into the electri-cian, painter, or carpenter classifications. Later in his tes-timony he stated that the carpenter normally worked inthe carpenter shop although he did occasionally mountequipment on walls, depending on its weight and type. Ifthe equipment was quite big the engineer would takeover. When he was asked if the carpenter ever workedwith the engineer on mounting such equipment, Redwineresponded, "He could, but the two trades don't reallycross that often."Accordingly, I conclude that, except for the two mat-ters mentioned above, night ceiling tile work and equip-ment painting, it was at all times Respondent's policy toassign work to its employees on the basis of craft lines,modified only to the extent that the job classification de-scriptions may have altered them.D. Scott Johnson's Reduction in Hours1. Statements to JohnsonCarpenter Scott Johnson was hired as a full-time car-penter in November 1978. Prior to his hire, the hospitalhad employed a carpenter on a part-time basis for severalyears. The first was a retired carpenter who only workedpart time in order to maintain retirement benefits. Hewas succeeded by others who also worked part time.According to Johnson, when he was hired the Phase IIremodeling job was 30 to 40 percent complete.'Johnson was interviewed by both Redwine andScheibe. He states that during the interview they dis-cussed the length of his tenure. He recalls the conversa-tion because his then employer did not provide for re-tirement. He said he was keen on obtaining a positionwith retirement and during the interview was told thathe "could retire in this position." He also said the com-* Phase 11 involved the renovation of the old hospital building, upgrad-ing it to be consistent with the new wing which had earlier been com-pleted, known as Phase I. The addition of Phase I had doubled the sizeof the hospital. Both Phase I and II were performed by an independentconstruction company, Baugh Construction, a general contractor. PhaseI, as a new building, appears to have been constructed without impedingthe hospital's operation. Phase II, however, was completed on a "rollingbasis" or stage by stage. Thus, when the general contractor or any of itssubcontractors occupied a portion of the existing building to performtheir work, hospital personnel were ousted. When the contractor was fmn-ished and the particular stage completed, hospital personnel wouldresume their occupancy and the hospital's maintenance personnel wouldonce again assume responsibility for maintaining it.pletion of Phase II as it might affect his tenure was notdiscussed.Johnson also testified, regarding his workload duringthe Phase II period, that to the extent Phase II involvedhospital installed furniture or equipment, such installationwas principally handled either by the contractor or bythe IUOE-represented engineers. Until January 1982, hisposition was that of a regular full-time employee. Thus,from his viewpoint, there was sufficient carpentry workto justify a full-time employee even with portions of thehospital under construction. As he viewed it, the com-pletion of Phase II ultimately expanded the opportunityfor carpentry work.On January 19, 1982, however, Johnson was notifiedby Redwine and Scheibe that the completion of Phase IIhad reduced the amount of work available in the build-ing and engineering department and Respondent had de-termined it could justify a carpenter for only 24 hoursper week. Redwine gave Johnson a letter advising himthe change would be effective on February 12.Johnson says during the discussion they told him theywere basing their decision on "joint knowledge" fromScheibe and Redwine. Scheibe told him they weremaking projections from the work Johnson had turned inand they had contracted with a computer firm to takethe material to give them a continuous feedback of thefunctions of the department, as well as projecting work-loads. Johnson observed to Redwine that the only timehe had been requested to turn in work orders was whenhe was first hired and since that time he had not done so;neither had anybody requested him to do so except for aspecific work order which Scheibe had given him whichhad taken several months to complete. That project hadoccurred a year and a half before. Neither Scheibe norRedwine disagreed with Johnson's characterization ofthe meeting.sHowever, Johnson says he had noticed during the 3 to4 weeks before the meeting that his work had been re-duced to "menial type of tasks." He also says he hadbecome aware that work was being withheld from him.Accordingly, shortly thereafter, probably February, hehad another meeting with Scheibe and Redwine to de-scribe his concern that carpentry work as described inhis job description was being performed on days he wasabsent. This principally took the form of replacingbroken ceiling tiles. Shop steward Markegard also at-tended at Johnson's request. During the course of themeeting Johnson contended that carpentry work wasbeing done in his absence and he believed it to be con-trary to a statement made to him on January 19. They' Contemporaneous with Johnson's hours reduction were the involun-tary departures of electrician David Woodland and an engineer. Electri-cians Lord and Markegard testified, in corroboration of Johnson, thatneither had the electricians installed any owner-furnished equipment.Moreover, Lord believed that Woodland was still needed to accomplishthe electrical work. Redwine did not consult him regarding the continuedneed for Woodland's services. Redwine told him only that Woodland'slayoff was the result of a "work order count." Lord replied that, if workorders were the criteria, the hospital could not justify even one electri-cian, but Redwine did not reply. Lord also accused Redwine of layingWoodland off because of his union activity. Redwine did not reply tothat assertion either. Later, Lord told employees that Woodland had beenlaid off for union activity.261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwent over the carpenter's job description and Scheibeagreed that all the work he had done since he had beenhired would continue to be performed by him and that itwould not be done on his days off by anybody else. Spe-cifically, Scheibe told him that he would be the only oneto replace damaged ceiling tiles. Indeed, Redwine assert-ed Johnson was the only one qualified and who had thetools; he did not want engineers working on the ceilings.About a month later, still perturbed by the loss ofhours, Johnson had another meeting with Scheibe. Hetold Scheibe that he was "really having problems dealingwith" the part-time situation. He told Scheibe he be-lieved the workload justified a full-time job and said theconsequences were "hitting home" and his family situa-tion had become "very strained." As Johnson explainedhis circumstances, his eyes began to tear. He askedScheibe to explain the situation "off the record." John-son states Scheibe softened and said, "I'm going to tellyou something so that you can better understand anddeal with this situation, and if you ever ask me to repeatit I'll deny saying it." Scheibe told him, "I don't knowhow to put this. If you had never joined the Union, noneof this would have ever happened to you." Johnson re-sponded he did not understand how that was supposedto help him; if anything he was more frustrated than hehad been before. Scheibe did not deny the conversation.A few days later, Johnson had a conversation withRedwine in which he attempted to explain that he hadjoined the Union not to stir up trouble but to seek repre-sentation at contract time. He told Redwine he wanted aprofessional and that was his reason for choosing union-ization. Redwine replied he "understood all that" andwas not concerned with Johnson, but it was the electri-cians who were "always stirring up trouble and if he hadhis way he'd get rid of a few more of those troublemak-ers."72. Markegard attempts to assist JohnsonIn late June shop steward Gary Markegard had ob-served, on one of the Johnson's days off, an engineerworking with a cartload of ceiling tiles. He called John-son to report it. Johnson, concerned with a breach ofScheibe's earlier promise regarding ceiling tiles being re-served exclusively for him, decided to confront Scheibe.8They had a conversation in the boiler room/workshoparea on June 30. Johnson asked Markegard, as the shopsteward, to be present during the conversation.' This appears to be a reference to the discharge of electrician DavidWoodland who had been terminated on February 12, 1982, and referredto above in fn. 6. A letter dated January 15 had advised Woodland thathis job was being eliminated due to the end of Phase II and the comple-tion of installation of "owner furnished equipment." Woodland's termina.tion slip dated February 5 cites "reduction in force-junior man" as thereason for his layoff.7 During this period a large amount of work normally done by the car-epenter, and described in his job description, was given to the engineers.Some of it was small maintenance work such as hinge and hasp replace-ments, i.e., miscellaneous "drill and screw" jobs. A large amount dealtwith furniture and cabinet repair. In particular, there was a large waitingroom furniture job which Johnson had begun, but which had been takenfrom him. This involved furniture for waiting rooms on four floors ontwo wings.According to Johnson, when he arrived at the shop heobserved Scheibe standing near the telephone. He toldMarkegard he was going to go ahead and talk withScheibe. Markegard was momentarily busy at his work-bench but said, "Fine, I'll be right there." The conversa-tion began without Markegard.Johnson asked Scheibe if he was aware that the engi-neers were doing "my" ceiling tiles, and suggestedScheibe might not be aware of it; perhaps their supervi-sors were performing the work without Scheibe's knowl-edge. Markegard joined them at that moment and heardScheibe's answer. Scheibe replied he was not aware thatthey were doing "your job, your ceiling tiles, but I amaware that they are doing ceiling tiles." Johnson said hethought they had earlier reached the agreement that hewould do ceiling tiles. Scheibe said he did not thinkJohnson wanted to do the ceiling tiles in question as theengineers had been working in a room and had damagedmany tiles and he did not want to ask Johnson to cleanup after their mess. Johnson replied that he thought thathad been laid out in the previous agreement, that hewould repair all damaged ceiling tiles; it did not matterwho had damaged them.Johnson says at that point Markegard asked, "How arewe supposed to believe you people; we have been overthat territory. What do you mean you didn't know[Johnson] wanted ceiling tiles?" As that point Scheibelooked at Markegard and asked what he was doingthere, saying the meeting was between Johnson and him.Markegard said Johnson had asked him to be there andhe was present as the union shop steward. Scheibe re-plied he did not have to recognize the Union and did nothave to recognize Markegard's status as shop steward.He told Markegard to leave. Johnson intervened saying,"Wait a minute. I did ask Gary to be here as my repre-sentative. In the past it has been proven to me that I doneed witnesses in these situations and Gary is here in thecapacity as my shop steward."At that point Scheibe turned away from Markegard.About the same time Johnson asked Scheibe if he wouldgive him a "redefinition of who does ceiling tiles andwhen?" Scheibe said "he" would replace the damagedceiling tiles and that only Johnson would do it "exceptunder other than normal situations." That was a newphrase to Johnson for in past meetings the exception hadbeen "under emeregency situations." Since he was notcertain of the distinction. Johnson asked Scheibe to ex-plain what "other than normal conditions" meant.Scheibe replied he did not feel the need to. Johnson thendescribed two hypotheticals, one where a ceiling tile wasmissing over a patient's head and another where one wasmissing in a hallway. In each case Johnson was off work.Johnson asked whether Scheibe would replace thosetiles. To each Scheibe replied, "I might." At that pointJohnson told Scheibe that he needed to discuss it withMarkegard some more, particularly as a grievance mightbe necessary.Markegard testified that when he entered the conver-sation Scheibe and Johnson were already talking, John-son was "pleading his case" asking why he should be-lieve Scheibe when Scheibe had earlier agreed with him262 CHILDREN'S ORTHOPEDIC HOSPITALand Markegard that Johnson was to work on the tiles.Markegard's recollection of the agreement was that"under no conditions" was anyone other than Johnson towork on the ceiling tiles. He remembers Johnson tellingScheibe that they were doing him a "grave injustice" asthe hospital had cut him down to 24 hours per weeksaying there was not enough work for him while none-theless assigning his work to other people. Markegardtestified Scheibe gave Johnson "basically no response."At that point Markegard told Scheibe that he had heardthe agreement, that Scheibe had promised them both thatJohnson would do the ceiling tiles. Markegard toldScheibe that he felt Scheibe was betraying them and"was a liar to us," that Markegard had trusted Scheibe inthe past but was now very upset.Markegard said Scheibe told him the conversation hadnothing to do with him, that it was between Johnson andhimself and Markegard had no business being there.Markegard replied he had been asked to the meeting byJohnson and was present as the union representative, asthe shop steward, and had every right to be there. Atthat point Scheibe told him to "get out," that he hadnothing more to say to Markegard, the conversation hadnothing to do with him. Scheibe then turned his backand shut Markegard out of the conversation. Scheibe andJohnson continued to talk for a while. When they fin-ished Markegard heard Johnson say they were "gettingnowhere" and apparently Scheibe's "agreement aboutthe ceiling tiles would not hold true" and that "we"have to pursue it by other means, "through the Union orwhatever."Scheibe's testimony is quite different. He testified thathe had been talking to Johnson in the boiler room re-garding an incident where the engineers had done a poorjob of replacing ceiling tiles and he had instructed theirsupervisor to have them do it correctly. At that point,Markegard "walked up [and] butted into the conversa-tion." He denies Markegard ever identified himself as theshop steward during the conversation. Furthermore, hesays Markegard spoke in a voice loud enough to beheard 30 feet away on the other side of the boiler roomand shook his finger under Scheibe's nose. Scheibe tookoffense and told him he would not be spoken to in thatmanner and then continued his conversation with John-son.Electrician Robert Sarff was also at work in the boilerroom that day. He was some 50 to 60 feet away. Al-though he could not hear their conversation he did ob-serve them talking. He said they were not yelling at eachother and if they had been he would have heard it. Sarffsaid that because the boiler room is often noisy peoplecommonly shout across it for various reasons and thatordinary shouts can be heard above the machinery.Both Johnson and Markegard deny that they raisedtheir voices. Furthermore Markegard denies physicallythreatening Scheibe and says he neither touched him,pushed him, or made as if he was about to do so.3. Scheibe disciplines MarkegardOn the following day, July 1, at 9:30 a.m. pursuant toScheibe's request, Markegard went to Scheibe's office.Scheibe says during that meeting he told Markegard thathis manner would not be accepted and that he would notstand there and let anybody yell at him or shake hisfinger under his nose. If Markegard wanted to discusssomething he was to do it in a civil manner and Scheibewould be more than happy to sit down and discuss theproblem with him. In addition, Scheibe gave Markegarda work performance evaluation saying that although hewas an acceptable electrician his troubleshooting abilitywas poor. At the conclusion of the meeting, Scheibeissued Markegard a written warning which stated, "Thisis to document the counseling you received this morningconcerning your rude behavior. Your yelling, and abu-sive and demanding attitude will not be tolerated. Anyproblems you have will be discussed in a civil manner onan appointment basis." Markegard refused to initial theslip.Markegard says Scheibe, very upset, said, "I don'tknow who you think you are. This deal about shop stew-ard means nothing to me and nothing to the hospital."He said neither he nor the hospital recognized the posi-tion of shop steward. When Markegard did not reply,Scheibe accused Markegard of being a troublemaker andtold him to keep his mouth shut in the future. Markegardtold him there was no "need for this type of stuff," thatthe only thing the craftsmen wanted was to do theirwork, following the trades lines as they had before theorganizing. He said the employees had signed a contractand now wanted things "to get back to normal." Scheibetold him, "You guys will never get things back tonormal. You have taken care of that. You will never getthings back to normal." Markegard says it was not untillater that afternoon that he was given the warning slip.?E. Daniel KennedyMuch of the evidence involving Kennedy's situation isrecited above in subsection B, above. In essence, Kenne-dy had been told on various occasions that there would"always be a need" for three painters. When on occasionhe had expressed some fear that he might be subject tolayoff, either Redwine or someone else from manage-ment had assured him that his job was not in jeopardy.On July 19, Scheibe told Kennedy he would be termi-nated effective October 1. Kennedy became upset. Hesaid he had asked about it before and had been constant-ly assured that his job was not in jeopardy. Kennedythen asserted he was being laid off because of the unionactivity. Kennedy quotes Scheibe as replying, "Correct,"but would not repeat it. Kennedy then argued that theinside painting was "piling up," and Scheibe replied thematter was "out of his hands." He did not deny therewas work available. Scheibe does not deny any of Ken-nedy's testimony.Kennedy had originally worked in Respondent's pur-chasing and receiving department and had experience inthat field. Between July and October while his painter'sjob was being eliminated, two openings occurred in thatdepartment. The first occurred while Kennedy was on ascheduled vacation. It involved a transfer from the ware-* He refused to sign it as inaccurate. He later asked for a copy. He wasgiven G.C. Exh. 35, but says it is not the slip he was originally shown.263 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhouse to the purchasing department. It reopened afterKennedy returned from his vacation when the newlytransferred employee decided he did not want the job.Kennedy then spoke to the head of that department andfound there was still an opening. He said he was interest-ed. Even so, no offer was made.Kennedy testified that prior to the election Respond-ent had made work assignments according to craft andthere was no intermingling of jobs. Nonetheless after theelection he observed that engineers were beginning to dopainting as well as the work normally reserved to othercrafts. In early August, Kennedy asked Scheibe about hislayoff, questioning it, saying that there still seemed to bework to do. Kennedy produced a list of needed paintingwork which he had found, saying he could not under-stand why he was being laid off. He said Scheibe did notreply, but only looked at him and grinned.Kennedy's layoff was not rescinded and took effect asscheduled.IV. ANALYSIS AND CONCLUSIONSA. The Personnel ActionsThe General Counsel's theory is that Respondent, uti-lizing a sophisticated, delayed action tactic, artificiallycreated a work shortage to justify two otherwise unlaw-fully motivated personnel actions. He argues that the re-duction in carpentry work, as well as the reduction inpainting work, were simply shams as the work was infact performed by IUOE personnel. In support of thistheory, he points to numerous statements made by Red-wine and Schiebe, as well as one made by Lord, consti-tuting admissions or, at the very least, expressions ofunion animus. Respondent failed to adduce any sort ofdenials with respect to the statements themselves, relyinginstead on factual circumstances surrounding Johnson'shours reduction and Kennedy's layoff.Thus, I find that Respondent has harbored unionanimus since the craftsmen began to organize in early1981. Indeed, its animus against the Trades Council wasexpressed in the very beginning when its responsible offi-cials first attempted to adjust a wage program in directresponse to the expressed concern of the involved em-ployees. That was a clear and simple attempt to "buythem off." Failing that it sought to divert them to theIUOE, a known quantity. It is apparent to me that Re-spondent was principally concerned with the perceivedrisk of being "whipsawed" by two labor organizations,each seeking to top the other. It did not wish to be inthat position, constantly bargaining with one or theother, and trying to keep wages under control. However,when it failed to persuade the employees to forgo repre-sentation by the Trades Council and further saw that atleast some of the more visible union adherents, such asJohnson, insisted on Trades Council representation ratherthan the IUOE, it concluded that the only way to avoidthe whipsaw effect was to undermine the Trades Coun-cil's strength. Thus, although there does not appear to bea great difference between the wage packages of the col-lective-bargaining agreements in evidence, Respondentnonetheless had a significant motive to "do in" one unionor the other. The weakest of the two appeared to be theTrades Council for it had fewer members. Moreover, itspeople favored seeking more restrictive work practicesthan the IUOE.It is true, however, that Respondent has consistentlyargued that each of the personnel actions that it tookwhich have been scrutinized in this hearing were takenbecause of the completion of Phase II in late 1981. Elec-trician David Woodland and engineer Richard Strahmwere terminated contemporaneously with the reductionin Johnson's hours. Both Woodland and Strahm weretold by letters dated January 15 that their jobs werebeing eliminated due to the completion of Phase II.Strangely, however, the termination slip maintained inStrahm's file (G.C. Exh. 12) shows that he was dis-charged because of "poor work performances and at-tendance." In addition several counseling slips are in hisfile, each of which refers to his lack of reliability.10Thetermination notice states Strahm is not to be rehired eventhough the letter written to him says his layoff was "aninvoluntary termination without prejudice." Why hasRespondent said one thing to Strahm while saying theexact opposite to itself?Moreover, why on several occasions did both Red-wine and Schiebe make remarks regarding Woodland'sdischarge, asserting that the electrician had been consid-ered a troublemaker? Once prior to Woodland's dis-charge, Redwine referred to him as one he would like toget rid of; he made a similar remark afterwards. Again,however, the documentation shows Woodland was laidoff because of the completion of Phase II.It seems likely, therefore, that Respondent had otherreasons and other motivations for discharging those two.No doubt it wished to get rid of Strahm because he wasa poor employee. While Woodland's discharge is not thesubject of this complaint, as no charges was filed on hisbehalf, there is nonetheless curious evidence surroundingit. Redwine considered him to be one of the individualswho was responsible for the unionization of the crafts-men. Indeed, Johnson was considered in the same light.In the abstract, Respondent's reasons advanced forthese three personnel actions is credible. The completionof Phase II might well have resulted in the reduction ofmaintenance work. After all, new equipment had beeninstalled and, although an initial surge of work mighthave occurred while the occupants in the remodeled fa-cility adjusted themselves, it would have been short-lived. Thus, the advanced reason appears facially credi-ble. Yet, the craftsmen's observation, that although theyhad been unable to work in the areas under constructionwhile the contractors' employees were present yet none-theless remained employed, is a salient one. Once thecontractors had left, not only would the craftsmen's fullemployment continue, but the additional square footagewhich had become accessible to them would have cre-ated additional work. That observation, when coupledwith the Respondent's strange treatment of Strahm andWoodland, strongly undermines Respondent's credibilityon the point.10 An engineering supervisor told Lord that Strahm had been fired forintoxication and sleeping on the job.264 CHILDREN'S ORTHOPEDIC HOSPITALFirst, Respondent adduced no evidence whatsoever torebut the employees' observation with respect to the ad-ditional area of work, and second, the deliberately decep-tive treatment of Straham's file suggests that Respondentis fully capable of deceit in other areas. This becomeseven more apparent when one looks to the amount ofavailable carpentry work as shown on work requests(G.C. Exhs. 26-31) and the reassigned work. Similarly,contrary to Scheibe's statement to Johnson that his hoursreduction was based on a study of his work orders whichhad been turned over to a computer company to makeprojections, no such evidence was ever adduced. It ap-pears that work orders were not a reliable means of de-termining the amount of work actually done. I conclude,therefore, that Scheibe lied to Johnson on the point.Scheibe further appears to have been deceitful in dealingwith Johnson with respect to his reneging on his andRedwine's promise to give Johnson all the ceiling tilerepair work. In addition, Respondent assigned a largeamount of furniture repair work to the engineers, workclearly falling within Johnson's job description. Thuseven Redwine's 1981 prediction that the carpentersmight be reduced to a part time had only minimal valuewhen weighed against the other evidence.Moreover, I have already concluded that it was Re-spondent's practice, prior to the election, to assign workalong craft lines, leaving the so-called mechanical workto IUOE employees. Respondent argues that craft lineswere not always followed. But, curiously, even to theextent that they may not have been followed the workwhich both groups historically were supposed to havedone seems to have benefited only the IUOE group. Inother words, on every occasion where there was a so-called misassignment the work was taken from the crafts-men and given to the IUOE group. Whenever the IUOEgroup was seen to be doing work also historically doneby the craftsmen, it was deemed to be a correct assign-ment. I find that to be further evidence of a sophisticatedeffort to undermine the Trades Council's unit.Accordingly, I conclude that Respondent's defensedoes not rebut the General Counsel's evidence. Indeed, Ifind that the General Counsel has proven that Respond-ent engaged in a sophisticated effort to undermine theTrades Council by reducing the work of the carpenter.Similarly, although it took place 7-1/2 months later,the Kennedy discharge must be seen in the same light.The evidence with respect to Kennedy is not quite asstrong but the policy remains clear. It may well havebeen that Kennedy was not the most visible TradesCouncil adherent but in a sense that would be one of thereasons to choose him for layoff. Curiously, Respondentdid not discuss his layoff with the lead carpenter, ShaneQuinn, or even talk to Quinn regarding the ability of theremaining two painters to perform the traditional paint-ing work.Furthermore, I find it significant that, on every occa-sion where Kennedy had an opportunity to discuss histenure with either Redwine or Scheibe, they invariablytold him he had nothing to fear and that the hospitalwould "always" have work for three carpenters. While Ido not regard those promises as a contract between Ken-nedy and Respondent, nonetheless it appears to be an ac-curate assessment of the amount of work regularly avail-able to the painting crew. Moreover, their treatment ofhim at the end seems quite strange. Kennedy had comefrom the purchasing department and could easily havebeen bumped into that job without affecting anyoneelse's employment had Respondent truly wished to keephim. After all he was supposedly being laid off withoutprejudice. Why not simply move him back to his oldjob? Did they choose not to do so because he had votedin favor of union representation? That seems to be alikely explanation.These observations, coupled with the admissions madeby Scheibe to Johnson and Kennedy, compel me to con-clude that those two men were the victims of a sophisti-cated plot to undermine the Trades Council's bargainingunit. Such a motivation violates Section 8(aX3) and (1) ofthe Act, and I so find.With respect to the June 30-July I conversation in-volving Scheibe, Johnson, and Markegard, I also findthat Respondent violated Section 8(aX3) and (1) of theAct. Scheibe has already been found deceitful, and is nota credible witness. Moreover, Johnson's and Markegard'sversion of the conversation was visually corroborated bySarff who heard nothing of the shouts and finger-point-ing reported by Scheibe. Instead he saw what appears tohave been a civil conversation. Moreover, Scheibe waswell aware Markegard was the shop steward whether hewas contractually obligated to recognize him or not.Indeed, he had given Markegard's stewardship a certainrecognition by permitting Markegard to be present andto participate during the February discussions regardingJohnson's ceiling tile work. Thus, even without any con-tract, there had been a tacit recognition. Finally, Marke-gard does not appear to have left his work inappropriate-ly to participate in that conversation; Respondent hasnever claimed that he did. The disciplinary warningissued to him on July I appears to have been, once again,part of Respondent's effort to undercut the Trades Coun-cil's effectiveness as a bargaining representative. Whatbetter way to undermine that representation than to pre-vent its steward from assisting employees?Accordingly, Scheibe's version of the conversation isdiscredited and Johnson's and Markegard's versions spe-cifically believed. I therefore conclude that Respondent,in issuing the disciplinary warning to Markegard, violat-ed Section 8(aXl) and (3).B. Threats, Restraints, and CoercionThe complaint alleges that Respondent committed sev-eral acts which separately violated Section 8(a)(1). Someof these involve statements which are simply admissionsof the unlawfully motivated personnel actions discussedabove. I do not deem it necessary to provide a separateremedy for them. Another involves a statement made bylead electrician Lord to the effect that Woodland hadbeen laid off in retaliation against the union organizing.Earlier, Lord had accused Redwine of having that moti-vation and Redwine had avoided answering. Thus Lordbelieved his accusation to be accurate. His later remarkto that effect did not, therefore, have the intent of re-straining future union activity. Even so, it must have had-265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat result. As Lord was not at any time a participant inRespondent's antiunion scheme, his statement is not inde-pendent evidence of Respondent's actual motive. He is,to some extent, an unwitting participant. Nonetheless, Imust find his remark unlawful, for his intent is irrelevant.The only remaining allegation is that Redwine unlaw-fully threatened to get rid of union activists-a remarkmade to Kennedy in February. It is undenied and clearlyviolates Section 8(a)(1).V. THE REMEDYHaving found that Respondent has engaged in viola-tions of both Section 8(a)(3) and (1) of the Act by reduc-ing the hours of carpenter Scott Johnson, dischargingpainter Daniel Kennedy, and disciplining unionsteward/electrician Gary Markegard in order to under-mine the status of the Seattle Building and ConstructionTrades Council as the exclusive representative of suchemployees, and by other acts, I shall recommend that itbe ordered to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act. The affirmative action shall include an orderrequiring Respondent immediately to restore Johnson toa 40-hour workweek, to reinstate Kennedy to his formerjob, and to make each whole for any loss in pay he mayhave suffered by reason of the discrimination againsthim. Backpay for Kennedy shall be computed on a quar-terly basis in the manner prescribed by the Board in F.W. Woolworth Co., 90 NLRB 289 (1950). Interest forboth Kennedy and Johnson shall be governed by FloridaSteel Corp., 231 NLRB 651 (1977), and Isis Plumbing Co.,138 NLRB 716 (1962). In addition, Respondent shall berequired to expunge from its records any reference toJohnson's hours reduction, Kennedy's discharge, andMarkegard's disciplinary warning, and to provide writtennotice of such expunction to each of them and to informthem that its unlawful conduct will not be used as a basisfor further personnel actions concerning them.On the foregoing findings of fact and on the entirerecord in the this case, I make the followingCONCLUSIONS OF LAWI. Respondent, Children's Orthopedic Hospital andMedical Center, is an employer and health care institu-tion engaged in commerce within the meaning of Section2(6), and (7), and (14) of the Act.2. The Seattle Building and Construction TradesCouncil, AFL-CIO is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent violated Section 8(aX3) and (1) of theAct when on February 15, 1982, it reduced the hours ofemployment of carpenter Scott B. Johnson because of hisunion membership.4. Respondent violated Section 8(aX3) and (1) of theAct when on October 1, 1982, it discharged Daniel T.Kennedy because of his union membership.5. Respondent violated Section 8(aX3) and (1) of theAct when on July 1, 1982, it issued a disciplinary warn-ing to its employee Gary A. Markegard because of hisactivities as a union steward.6. Respondent violated Section 8(a)(l) of the Actwhen on June 30 and July 1, 1982, it refused to permit aunion steward to represent an employee in a discussionregarding the employee's terms and conditions of em-ployment.7. Respondent violated Section 8(a)(l) of the Act bythreatening employees with discharge and saying em-ployees had been discharged because of their union ac-tivity.[Recommended Order omitted from publication.]266